May 05, 2006


Mr. Jeffery T. Nobles
Beirne Maynard & Parsons, L.L.P.
1300 Post Oak Blvd, Suite 2500
Houston, TX 77056-3000
Mr. Jack G. Carnegie
Jones Day
717 Texas Avenue, Suite 3300
Houston, TX 77002-2900

RE:   Case Number:  03-0647
      Court of Appeals Number:  09-02-00072-CV
      Trial Court Number:  B163-124A

Style:      EVANSTON INSURANCE COMPANY
      v.
      ATOFINA PETROCHEMICALS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Lolita Ramos  |